        Case 5:19-cv-00709-PRW Document 35 Filed 04/20/20 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA


SIPCO, LLC,                                   )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )         Case No. CIV-19-00709-PRW
                                              )         LEAD CASE
JASCO PRODUCTS COMPANY, LLC,                  )
                                              )         (consolidated with
       Defendant.                             )         Case No. CIV-20-00242-PRW)


IP CO., LLC,                                  )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )         Case No. CIV-20-00242-PRW
                                              )
JASCO PRODUCTS COMPANY, LLC,                  )         (consolidated with
                                              )         Case No. CIV-19-00709-PRW)
       Defendant.                             )


                                         ORDER

       The parties in Case Nos. CIV-19-00709-PRW and CIV-20-00242-PRW—i.e.,

SIPCO, LLC (“SIPCO”); IP Co., LLC (“IPCO”); and Jasco Products Company, LLC

(“Jasco”)—have filed a Stipulation for Consolidation Pursuant to Federal Rule of Civil

Procedure 42 in both actions, 1 asking the Court to consolidate the actions pursuant to Rule


1
 See Stip. for Consolidation Pursuant to Fed. R. Civ. P. 42 (Dkt. 32), SIPCO, LLC v. Jasco
Prods. Co., No. 5:19-cv-00709-PRW (W.D. Okla. filed Apr. 13, 2020); Stip. for
Consolidation Pursuant to Fed. R. Civ. P. 42 (Dkt. 9), IP Co. v. Jasco Prods. Co., No. 5:20-
cv-00242-PRW (W.D. Okla. filed Apr. 13, 2020). For the sake of convenience, all other
citations to these Stipulations will be referencing the Stipulation (Dkt. 32) filed in the
former case, as opposed to the latter case.


                                             1
           Case 5:19-cv-00709-PRW Document 35 Filed 04/20/20 Page 2 of 4



42(a) of the Federal Rules of Civil Procedure. The stipulation also asks the Court to set a

deadline for Jasco’s response to IPCO’s Complaint (Dkt. 1) in Case No. CIV-20-00242-

PRW that falls 21 days after any order granting consolidation. The stipulation posits that

SIPCO and IPCO are represented by the same counsel and “are related companies . . . that

. . . share a common history and ownership”; that both companies own patents that “relate

to wireless mesh network communication products, systems and/or methods”; that “it is

common for licensees to enter agreements with both SIPCO and IPCO in order ensure that

the wireless mesh network portfolio is licensed and to reduce the likelihood of future

litigation”; that Jasco’s GE-branded Z-Wave devices have allegedly infringed both

companies’ patents; that Jasco is represented by the same counsel in both actions; that both

actions are “likely to involve some of the same witnesses, documents, and expert

witnesses”; and that both actions therefore “involve at least one common question of both

law and fact.” 2

         Rule 42(a) provides that actions may be consolidated if they “involve a common

question of law or fact.”

         Upon review of the filing, the Court finds that both actions involve common

questions of law and fact. A review of the Amended Complaint (Dkt. 28) in Case No. CIV-

19-00709-PRW and the Complaint (Dkt. 1) in Case No. CIV-20-00242-PRW reveals that

Jasco was first notified of its alleged infringement of both companies’ patents in June 2012

and that SIPCO and IPCO presented a unified front in pursuing negotiations with Jasco to



2
    Stip. for Consolidation Pursuant to Fed. R. Civ. P. 42 (Dkt. 32) ¶¶ 9–13, 15, 17, at 3–4.


                                               2
         Case 5:19-cv-00709-PRW Document 35 Filed 04/20/20 Page 3 of 4



license their wireless mesh network portfolio of patents. 3 In both cases, the parties will be

disputing whether Jasco’s GE-branded Z-Wave devices infringe the wireless mesh network

portfolio of patents owned by SIPCO and IPCO.

       IT IS THEREFORE ORDERED that the parties request to consolidate contained

in their Stipulations for Consolidation Pursuant to Federal Rule of Civil Procedure 42 is

hereby GRANTED. Accordingly, the cases are consolidated for all purposes.

“[C]onsolidation is permitted as a matter of convenience and economy in administration,

but does not merge the suits into a single cause, or change the rights of the parties, or make

those who are parties in one suit parties in another.” 4 The parties shall use the caption

appearing above on all future filings. As a matter of convenience, all future filings that




3
 Compare Pl.’s Am. Compl. (Dkt. 28) ¶¶ 18–29, at 4–6, SIPCO, LLC v. Jasco Prods. Co.,
No. 5:19-cv-00709-PRW (W.D. Okla. filed Mar. 13, 2020), with Pl.’s Compl. (Dkt. 1) ¶¶
13–24, at 3–5, IP Co. v. Jasco Prods. Co., No. 5:20-cv-00242-PRW (W.D. Okla. filed Mar.
17, 2020).
4
  Hall v. Hall, 138 S. Ct. 1118, 1127 (2018) (quoting Johnson v. Manhattan Ry. Co., 289
U.S. 479, 496–97 (1933)); see also Toledo, St. Louis & Kan. City R.R. Co. v. Cont’l Trust
Co., 95 F. 497, 506 (6th Cir. 1899) (“[C]onsolidation is primarily but an expedient adopted
for saving costs and delay. Each record is that of an independent suit, except in so far as
the evidence in one is, by order of the court, treated as evidence in both. The consolidation
does not change the rules of . . . pleading, nor the rights of the parties, as those rights must
still turn on the pleadings, proofs, and proceedings in their respective suits. The parties in
one suit do not thereby become parties in the other, and a decree in one is not a decree in
the other . . . . It operates as a mere carrying on together of two separate suits supposed to
involve identical issues, and is intended to expedite the hearing and diminish the expense.”
(citations omitted)), quoted in part in Hall, 138 S. Ct. at 1127, and cited in Johnson, 289
U.S. at 497 n.9.


                                               3
         Case 5:19-cv-00709-PRW Document 35 Filed 04/20/20 Page 4 of 4



pertain to both cases shall be filed under Case No. CIV-19-00709-PRW only, but any future

filing that pertains to one case only shall be filed only in that case. 5

       IT IS FURTHER ORDERED that Defendant Jasco Products Company, LLC shall

file a pleading or motion responsive to Plaintiff IP Co., LLC’s Complaint (Dkt. 1) in Case

No. CIV-20-00242-PRW by no later than Friday, May 8, 2020.

       IT IS SO ORDERED this 20th day of April, 2020.




5
  As an example, when Jasco files an answer or a Rule 12(b) motion in response to IPCO’s
Complaint (Dkt. 1) in Case No. CIV-20-00242-PRW, such answer or Rule 12(b) motion
should be filed only in Case No. CIV-20-00242-PRW. Likewise, in the event Jasco files
any counterclaims or Rule 12(b) motions, IPCO’s responses thereto—and Jasco’s replies,
if any—should also be filed only in Case No. CIV-20-00242-PRW.


                                                4
